57 N.J. 288 (1970)
271 A.2d 714
IN THE MATTER OF BUDD M. RIGG, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued November 24, 1970.
Decided December 21, 1970.
Mr. William V. Webster, for the order.
Mr. Budd M. Rigg, pro se.
PER CURIAM.
Over a considerable period of time respondent has been charged with a number of violations of the code of Professional Ethics arising largely out of his acceptance of retainers from clients and then not only grossly neglecting to pursue their matters with reasonable diligence, but misrepresenting their progress and status as well. He has been given many opportunities to correct the situations and has failed to do so in a substantial number of them. In addition, it now appears that after we withheld disciplinary sanctions *289 in the expectation and on the promise of corrective action and reform by him, he has repeated the same kind of conduct.
Under the circumstances, respondent is suspended as a member of the bar as of two weeks from the filing date of this opinion. The suspension is to be of indefinite duration and until the further order of this Court. After the expiration of two years from the inception of the suspension and upon a showing that he can be trusted to practice law diligently as a member of the bar, respondent may apply for reinstatement.
So ordered.
For suspension of 2 years  Chief Justice WEINTRAUB and Justices FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
Opposed  None.